i
    i .,/‘. :~
                             OFFICE   OF THE   ATTORNEY     GENERAL   OF TEXAS
                                                   AUSTIN
                 GROVERSELLERS                                                       E
                 ArrORHrv
                        Clc?4LIN.                                                1




                   Dear   6irs                    opinion   HO. o-bybg
Hon. ii. i.       Washburn,    page   2



           response to my request, whloh is ettaohed             with    the
           thought that It might be of aealstance.

           *2.   May the liarrls County Navigation     Distrlat
       expond its funds in dredging     the ahannel and oon-
       atruating   wharves and other facilltles     for berthing
       the United States ~Battleshlp    TIGAS which hae been
       donated to the State of Texas by the Seoretary           or
       #avg aondltioned    that the funds neaeeaary     to
       properly   berth the vesaeli  end thereafter     maintain
       it will be appropriated?

           Your attention    la dlreated  to the ract that the
       girt   or the Battleehip    is to the State or Texas; that
       it la to be berthed at a state Park owned by the State
       of Texan; and that It la to be maintained          d operated
       either   by the State or some mmlaipal     unie Tfrom sources
       not yet detennlned.      From newspapere.,  I understand    that
       the Governor hae said funds are not available        fron.State
       aouraea for any of them purposes.

           “36 Assuming that the Battleship     aocaS la berthed
       and the. neoeeeaxy wharf and approaohes      are ‘bomtruoted,
       may ths Harris County. hlavlgatlon  Diatrlot    thereafter
       appropriate   ita funds ror the nmlntenanoe     and opera-
       tion of the veeeel    aa a muaeum?R

     Seation  52, Artlole          3 of   the Constitution       of   Texas     pro-
vides in part ae follows:

           “The Leglelature     shall have       no power to authorize
       any oounty, alty,     tow5 or other         polltloal  corporation
       or aubdlvlelon    oft the State to        lend ,lte oredlt .or to
       grant public    money or thing of         value in aid of, or to
       pf   Edlvidual(    asaoclatlon   or       aorporation   whateoever,

       Artlolee     Nos.   8198,   8229 and %!JJa,     provide        in part    as
roJl0wa;


            “Art. 8198.    Eavlgation    districts    may be oreated
       80 as to lnoludetherein       the territory    of not more than
       two oountles    or parts thereof;     and euoh dietriots     may
       or may not inolude     villagee,   towne and municipal      oor-
       pore tlona,  or any part thereof.         Suah dlatriota  may
       improve rivers,    baya, oreeke,     atreams and aanala
       withln or adjaaent     to suoh dietriots,      and aonatruot
Hon. ii. L. Washburn,         page    3



        and maintain   oanale and watenvays   to perrait of
        navigation   or In aid thereof,   and may leaue bonds
        in payment therefor   aa heralnafter   provided."

                *Art. 8229.      Navigation      dietriots    provided     for
        in thl8 ohapter        oreeted    for the development        or deep
        water navigatlan,        having e olty containing           one hun-
        dred thousand population,            or more according       to the
        preaeding      Federal    oeneue,    ark hereby granted,        in
        addition      to the power6 oonferred          by thie ohapter,
        the right,      power and authority         to eoquire,    purohaas,
        take over', 005atruot,         melntain,     operate,    develop
        sod regulate       wharves,    dooke,    * *      end all. other
        taollltise      or aids inoldent       to or neoeesary       to the
        operation      or development      or ports or waterwaya,
        within     the diatrlot     and extending       to the Gulf of
        Maxloo,*      * *u

               wArt. 8247a.    sec.   1.   Any navigation          dietrlot
       heretorore    organlzad      or hereafter       to be organiaed
       under any of the provisions           of the Constitution             or
       lawa or the &Stateof Texas,           in addition         to all
       other powere oonrerred         by lawAm hereby given au-
       Zhority    and shell    hereafter     hare.-*           in the
       manner hembaiter         provided     to eogulre,        ,purohase,
       oonatruet,    enlarge,     extend,    repair,      malnUtOI
       operate    or develop wharves,        dooks,     ~t:~~-:%eabi~
       everything    appurtenant      the,reto,     fogether.$l,th       all
       other radlitier        or eLda Fooldent         to or useful       in
       the operation     or dereloprnent       ol,,the    dlstrlotts
       port6 and waterways or In aid or navlgatlrm                    * * *."

        genate    BU    No.222,   Sea..2,      passed by the       40th   Legisle-
ture   in 1927,    provides    in part'60      followrrr

              "The navigation      distriot,   or it8 aueoeaaora,
        is hereby grant&      the right,     power and authority   to
        authorize.  eatablieh.      oonatruot,    purchase,  own,
                                --~~.     .    ate end leans
                                ha. drr d&ka.      marine waya end



             --,     ---                   &e between the main
        lan- d end
                 _-- -islands    and to 'ill1 area8 for whervea,
        piers,           km. arv
                    doe--,   -.   dagke,
                                  --.     marine ways and for all
        other atruotums          and appllanaes   for raoilltatlw
     ._
          .




              Eon. H. L. Washburn,   page 4




                  i                           .




     I.




.:

.
r&m. ii. L. r’iashbum,   !atJe 5

        The law ia well aettlea that county ~odaaIoners   oourte
amy exorcia~ronly auoh authority 88 conferredby the Conetl-
tution and atatutea of thle State. rhle dapartmnt has in many
opInnion8 ao held. see OpIhIOn Ro. o-1001, and authorltlae therein
Oltsd.    A oopy of said oplnloh la herewith enoloaed. ~a have
mado a dillgent aearoh and am unable to find my ltatuta au-
thorizing   the lxp6haItuce or donation of oouhty fund8 by the
Commlralonors~Court for the purpore above dsaorlbed. 'X0
therefore awwer your fIrat question In the negative.
        Iiianewer to your seoond quaetlon, It la our opinionthat
HarrI8 County Houston Ship Charnel CavIgatIon DIrtrIot Ia clearly
euthoriad    to oxpond Ita funda ror the purpoee of dredglhg ohmnels,
oohatruotingwhariae and other faoIlItIeaor alas whatsoever to
navigation or oommeroe. A8 7.0whether the dradging of the ohannel
and oonstruatlngwhurver and oth6r faollltis6 fnoldental to the
borthIng of the united Sates, tiattleshlpWTLf;fGfinwould be nreoIll-
tisa or aida to navigation or oomeroe n Is largely a raot question
and one to be determined prlmrlly by the navigation dietriot In
the exerclee of It.8sound dIsoretIoh.
      It is our opinion that you- third queatlon ehould be
anmeraa In the negative and It IS 80 anawemd.
      we wl8h to oxpxese our slnaere appreciationfor the able
briefs mubraittedIh this matter by Lion.L).A. 3Ink!non#~
                                                       OA behalf
of the navlgatton dlrtrlot and by Lion. Yrnsat A. KhIpp on behalr
of %3rrIs 0ouAty.




JOILJ
enal.